[Cite as State v. Rhodes, 2022-Ohio-2337.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                 MAHONING COUNTY

                                             STATE OF OHIO,

                                             Plaintiff-Appellee,

                                                     v.

                                             LARENZ RHODES,

                                       Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 20 MA 0099


                                   Criminal Appeal from the
                       Court of Common Pleas of Mahoning County, Ohio
                                  Case No. 2019 CR 00116 B

                                         BEFORE:
                Cheryl L. Waite, Carol Ann Robb, David A. D’Apolito, Judges.


                                                JUDGMENT:
                                                  Affirmed.


Atty. Paul J. Gains, Mahoning County Prosecutor, Atty. Ralph M. Rivera, Assistant Chief
Prosecuting Attorney, Criminal Division, and Atty. Michael A. Rich, Assistant Prosecutor,
21 West Boardman Street, 6th Floor, Youngstown, Ohio 44503, for Plaintiff-Appellee

Atty. Rhys B. Cartwright-Jones, 42 North Phelps Street, Youngstown, Ohio 44503-1130,
for Defendant-Appellant.
                                                                                       –2–


                                    Dated: June 30, 2022


WAITE, J.

       {¶1}   Appellant, Larenz Rhodes, appeals the judgment and sentencing entries of

the Mahoning County Court of Common Pleas following his jury trial. The jury found him

guilty of murder, conspiracy, improperly discharging a firearm at or into a habitation, and

felonious assault.    These charges were all accompanied by firearm specifications.

Appellant was also found guilty of improperly handling a firearm in a motor vehicle. Based

on the following, the judgment of the trial court is affirmed in its entirety.

                               Factual and Procedural History

       {¶2}   On January 24, 2019 at approximately 1:30 a.m., Appellant was at the

Speed Check Gas station in Youngstown, Ohio with Marquis Torres, Joquaun Blair,

Burton McGee, and Martize Daniels. A short time later, Gabriel Smith arrived, which

ignited a discussion in the group about Blair and Daniels’ animosity toward Smith. They

decided to follow Smith as he left the gas station. Appellant was driving, and had a firearm

in his possession. As they approached the Victory Estates Apartment complex, Appellant

fired his weapon at Smith out of the driver-side window of the vehicle.

       {¶3}   After the shooting, the group went to the home of Daniels’ mother. While

there, gunshots were heard outside and the house was struck by bullets. Daniels testified

that when he looked out of the window he observed a white vehicle that he knew belonged

to Smith fleeing the scene. The group decided to return to the Speed Check gas station.

Smith was at the gas station when they arrived, and a shootout occurred between

Appellant’s group and Smith. During the shootout, Daniels was shot in the leg and had

to be treated at St. Elizabeth’s hospital for his injuries.



Case No. 20 MA 0099
                                                                                       –3–


       {¶4}   After Daniels was released from the hospital, the group, with the exception

of McGee, again assembled at Daniels’ mother’s home. According to trial testimony,

Appellant had an AK-47 automatic rifle in his possession. He informed the group that

they were going to retaliate for Daniels’ injuries. The group, with the exception of the

wounded Daniels, went to McGee’s residence and convinced him to go with the group to

the Victory Estates apartment where Smith lived with his girlfriend, Crystal Hernandez,

and Hernandez’s two-year-old son. The group proceeded to Smith’s apartment in two

vehicles; McGee drove one and Appellant drove the other. Once they arrived, they got

out of their cars and walked to Smith’s apartment. When they reached the outside of the

apartment, they opened fire. Appellant was firing the AK-47. The group fled back to

Daniels’ home, where Appellant told Daniels that he fired into Smith’s house and car with

the AK-47.

       {¶5}   Officers from the Youngstown Police Department were called to the scene

at Smith’s apartment. On arrival, they found the victim, Crystal Hernandez, deceased in

a bedroom. Her two-year-old son was alive and laying on top of her. Crime lab officers

collected evidence from the scene, including eighteen spent 7.62 by 39 shell casings.

According to officer testimony, this type of ammunition is used in high-powered weapons

or rifles. An autopsy of the victim was performed and a bullet fragment was recovered.

The fragment was examined by a technician at the Ohio Bureau of Criminal Investigation,

who testified that it was consistent with a 30-nominal caliber, which includes a 7.62 by 39

bullet. The technician testified that this type of ammunition could not have been fired from

a 9mm or .45 caliber weapon because those were different nominal caliber families. He




Case No. 20 MA 0099
                                                                                       –4–


also testified that this caliber of ammunition would be used in an AK-47-style rifle

manufactured by the companies Romarm and Norinco in Russia and China, respectively.

       {¶6}   According to trial testimony, the morning after the shooting Appellant was

heard arguing with another individual about which member of the group shot first during

the incident, with Appellant stating that he was the first to fire using the AK-47.

       {¶7}   On February 8, 2019, a multiple defendant indictment was issued which

included Appellant. Appellant was indicted on: count one, aggravated murder in violation

of R.C. 2903.01(A), an unclassified felony, with a firearm specification; count two, murder

in violation of R.C. 2903.02(B), an unclassified felony, with an accompanying firearm

specification; count three, conspiracy in violation of R.C. 2923.01(A)(2), a first-degree

felony, with an accompanying firearm specification; count four, improperly discharging a

firearm at or into a habitation or a school safety zone in violation of R.C. 2923.161(A)(1),

a second-degree felony with an accompanying firearm specification; count five, felonious

assault in violation of R.C. 2903.11(A)(2), a second-degree felony, with an accompanying

firearm specification; count six, having weapons while under disability in violation of R.C.

2923.13(A)(2), a third-degree felony; and count twelve, improperly handling firearms in a

motor vehicle in violation of R.C. 2923.16(B), a fourth-degree felony.

       {¶8}   By agreement, the charge for having weapons while under disability was

severed from counts 1, 2, 3 and 12, of the indictment.

       {¶9}   A jury found Appellant guilty of murder with the firearm specification;

conspiracy with the firearm specification; improperly discharging a firearm into a

habitation with a firearm specification; felonious assault with a firearm specification; and

improperly handling firearms in a motor vehicle. As the trier of fact on the charge of




Case No. 20 MA 0099
                                                                                        –5–


having weapons while under disability, the trial court concluded that the state presented

credible and convincing proof of Appellant’s guilt on that separate charge.

       {¶10} On September 1, 2020, the trial court sentenced Appellant to a term of

fifteen years to life in prison on count 2, murder, with a three year term for the firearm

specification to be served consecutively to that count; eleven years on count 3,

conspiracy, with three years for the firearm specification to be served consecutively to

count 3; eight years on count 4, improperly discharging a firearm into a habitation, with

three years for the firearm specification to be served consecutively to count 4; seven

years on count 5, felonious assault, with three years for the firearm specification to be

served consecutively to count 5; twenty-four months on count 5, having weapons while

under disability; and twelve months on count 12, improperly handling firearms in a motor

vehicle. The firearms specifications in counts 2, 3 and 4 merged for sentencing purposes

for a total of three years, to be served consecutively and prior to the sentence on the

corresponding counts.      The firearm specification in count 5 was to be served

consecutively and prior to the sentence in count 5. Thus, Appellant received a total of six

years of imprisonment on all of the firearm specifications. The sentences for counts 2, 3,

and 4 also merged for sentencing, for a total prison term of fifteen years to life in prison

on those counts. The sentence in count 5 was to run consecutively to counts 2, 3, 4, 8,

and 12. The sentence in counts 8 and 12 were ordered to run concurrent with each other,

for a total of two years, but were ordered to run consecutively to counts 2, 3, 4, and 5.

Ultimately, Appellant was sentenced to a total prison term of thirty years to life in prison.

(9/1/20 J.E.)

       {¶11} Appellant filed this timely appeal.




Case No. 20 MA 0099
                                                                                        –6–


                            ASSIGNMENT OF ERROR NO. 1


       Appellant was denied his rights to due process, and a fair trial, as

       contemplated by both the Ohio and United States Constitutions when the

       jury reached, and the trial court allowed, a compromised verdict that was

       not supported by the evidence.


       {¶12} Appellant claims in his first assignment of error that the verdicts are

inconsistent and warrant reversal because he was found guilty of murder and conspiracy,

but was acquitted of aggravated murder.

       {¶13} Appellant contends that the jury’s verdicts are the result of jury

“acquiescence.” State v. Howard, 42 Ohio St.3d 18, 537 N.E.2d 188 (1989). Howard

pertains to the issue of a potential hung jury. Crim.R. 31(A) requires that all verdicts in

criminal cases be unanimous, including both guilty and not guilty verdicts. A trial court

has the discretion to determine whether a jury is “hung,” or unable to reach a unanimous

verdict. The United States Supreme Court held in Allen v. U.S., 164 U.S. 492, 17 S.Ct.

154, 41 L.Ed. 528 (1896), that trial courts may give the jury a supplementary instruction

emphasizing the duty of the jury to make every effort to reach a unanimous decision. Id.

However, in Howard, the Ohio Supreme Court rejected the so-called Allen charge as too

coercive, and substituted a different instruction, as follows:


       The principal mode, provided by our Constitution and laws, for deciding

       questions of fact in criminal cases, is by jury verdict. In a large proportion

       of cases, absolute certainty cannot be attained or expected. Although the

       verdict must reflect the verdict of each individual juror and not mere



Case No. 20 MA 0099
                                                                                         –7–


      acquiescence in the conclusion of your fellows, each question submitted to

      you should be examined with proper regard and deference to the opinions

      of others. You should consider it desirable that the case be decided. You

      are selected in the same manner, and from the same source, as any future

      jury would be. There is no reason to believe the case will ever be submitted

      to a jury more capable, impartial, or intelligent than this one. Likewise, there

      is no reason to believe that more or clearer evidence will be produced by

      either side. It is your duty to decide the case, if you can conscientiously do

      so. You should listen to one another's arguments with a disposition to be

      persuaded. Do not hesitate to reexamine your views and change your

      position if you are convinced it is erroneous. If there is disagreement, all

      jurors should reexamine their positions, given that a unanimous verdict has

      not been reached. Jurors for acquittal should consider whether their doubt

      is reasonable, considering that it is not shared by others, equally honest,

      who have heard the same evidence, with the same desire to arrive at the

      truth, and under the same oath. Likewise, jurors for conviction should ask

      themselves whether they might not reasonably doubt the correctness of a

      judgment not concurred in by all other jurors.


Howard, pp. 25-26.

      {¶14} In the instant matter, Appellant cites only to Howard and not to any evidence

from the record in arguing that the jury was somehow hung or unable to reach a

unanimous verdict, and that this resulted in his acquittal on the aggravated murder charge

but conviction on the murder charge. We note that no Howard charge was given to the



Case No. 20 MA 0099
                                                                                      –8–


jury in this matter and that there is nothing in the record to indicate they were unable to

reach a unanimous verdict. He claims his acquittal on aggravated murder, itself, is

somehow proof the jury reached a compromised verdict of guilty on the charges of

murder, conspiracy, and discharging a firearm into a habitation.

       {¶15} Appellant was charged in count 1 of the indictment with aggravated murder

in violation of R.C. 2903.01(A), which provides, in pertinent part:      “No person shall

purposely, and with prior calculation and design, cause the death of another[.]” R.C.

2903(A)(1). Appellant was also charged with murder in violation of R.C. 2903.02(B),

which provides: “No person shall cause the death of another as a proximate result of the

offender committing or attempting to commit an offense of violence that is a felony of the

first or second degree[.]” R.C. 2903.02(B). Appellant was also charged with improperly

discharging a firearm into a habitation in violation of R.C. 2923.161(A)(1), which reads,

“[n]o person, without privilege to do so, shall knowingly do any of the following: (1)

discharge a firearm at or into an occupied structure that is a permanent or temporary

habitation of any individual[.]” R.C. 2923.161(A)(1). Finally, Appellant was charged with

conspiracy in violation of R.C. 2923.01(A)(2), which prohibits a person from agreeing with

another person or persons, “that one or more of them will engage in conduct that

facilitates the commission of any of the specified offenses.” Both murder and aggravated

murder are listed as specified offenses in the conspiracy statute. R.C. 2923.01(A).

       {¶16} Here, the jury deliberated for two days before determining Appellant was

not guilty of aggravated murder but guilty of murder, conspiracy and improperly

discharging a firearm into a habitation, among others. Appellant contends that this

extended deliberation provides support for his contention that the jury as a whole reached




Case No. 20 MA 0099
                                                                                        –9–


a compromised verdict or that this provides evidence there were holdout jurors who

ultimately acquiesced with the others only in order to reach a unanimous verdict.

Appellant does not support his speculative assertion with any actual evidence in the

record. Moreover, contrary to Appellant’s assertion, based on the evidence presented to

the jury it was certainly reasonable for them to find Appellant guilty of murder, conspiracy,

and that he fired into a habitation, without finding him guilty of the aggravated murder

charge. To find Appellant guilty of aggravated murder, the state had to prove beyond a

reasonable doubt that Appellant caused the death of Crystal Hernandez with “prior

calculation and design.” R.C. 2903.01(A). The evidence presented by the state in this

matter, however, was that Appellant and his co-defendants conspired to follow Smith and

later conspired to return to Smith’s apartment, firing into the apartment with the intent to

murder Smith. There was no evidence that Appellant, with prior calculation and design,

intended to murder Hernandez.        Any evidence of prior calculation and design on

Appellant’s part was directed at Smith, not Hernandez. However, the evidence that was

presented, including carrying a loaded AK-47 in his car and opening fire on Smith’s

habitation, certainly supports the jury’s decision to find Appellant guilty of murder

regarding Hernandez’s death. Thus, the jury could reasonably conclude that Appellant

was guilty of murder, conspiracy, and intentionally discharging a firearm into Smith’s

apartment without finding him guilty of aggravated murder. Appellant’s assertion that he

was denied due process by the jury’s verdict is not supported by the record, and we find

no error.

       {¶17} Appellant’s first assignment of error is without merit and is overruled.

                            ASSIGNMENT OF ERROR NO. 2




Case No. 20 MA 0099
                                                                                             – 10 –


        Appellant was denied his right to a fair trial and due process of law then the

        trial court permitted Catherine Daniels and/or Indonesia Torres to testify

        despite not being added to the state's witness list until the eve of trial. (Trial

        Transcript at 28-29, 420).


        {¶18} Appellant contends the trial court erred in permitting the testimony of

Catherine Daniels and Indonesia Torres when they were not added to the state’s witness

list until the eve of trial.

        {¶19} It is well-settled that “[t]he trial court has broad discretion in the admission

of evidence, and unless it has clearly abused its discretion and the defendant has been

materially prejudiced thereby, an appellate court should not disturb the decision of the

trial court.” State v. Issa, 93 Ohio St.3d 49, 64, 752 N.E.2d 904 (2001). Therefore, we

limit our inquiry to a determination as to whether the trial court acted unreasonably,

arbitrarily or unconscionably in permitting the testimony of these two witnesses. State v.

Adams, 62 Ohio St.2d 151, 157, 404 N.E.2d 144 (1980).

        {¶20} Pursuant to Crim.R. 16(I), “[e]ach party shall provide to opposing counsel a

written witness list, including names and addresses of any witness it intends to call in its

case-in-chief, or reasonably anticipates calling in rebuttal or surrebuttal.”

        {¶21} In the instant matter, Appellant contends the state intentionally left the

names of these witnesses off of its witness list provided to him despite their inclusion on

the witness lists of the various co-defendants in this matter. He asserts the state admitted

that their testimony was material to the state’s case. Defense counsel objected to the

witnesses at trial, leading the trial court to inquire into why the state failed to include these

two witnesses on Appellant’s witness list:



Case No. 20 MA 0099
                                                                                       – 11 –


      [DEFENSE COUNSEL]: Secondly, Your Honor, last night I received a fax

      of an updated witness list. There’s three witnesses that the state added,

      Catherine Daniels, Indonesia Torres and Destiny Febres. I’m going to

      object to the state bringing those witnesses in without notice simply because

      I read the transcript of two, of the three.       I believe it’s littered with

      inadmissible hearsay and I don’t think it would be proper at this point to

      allow them to testify.


      THE COURT: Okay. Not knowing what they have to say, of course I don’t

      know that I can make a ruling at this time on whether or not their testimony

      will be admitted. You know, if you want to go outside of the presence of the

      jury we can go through the transcript and redact any testimony that was

      given. Is it deposition or proffers?


      [PROSECUTOR]: Police interviews.


      THE COURT: Oh, interviews. Okay.


      [PROSECUTOR]: Your Honor, if I may. With regard to the late notice, the

      state has obviously filed several witness lists. And the main one was filed

      back about a year ago in the [co-defendant] and [co-defendant] trial.


             There’s been several dozens of witnesses involved throughout the

      case. The witness list [defense counsel] mentioned, the state would say

      are material for the case. And they are mentioned, I believe, in the detective

      notes and throughout, points throughout the discovery.



Case No. 20 MA 0099
                                                                                        – 12 –


      THE COURT: This is all of the discovery, including these three witnesses

      given to the defense?


      [PROSECUTOR]: To my knowledge. Yes.


      [PROSECUTOR #2]: He would have had the recording of the interviews?


      [DEFENSE COUNSEL]: I did.


      [PROSECUTOR #2]: Okay. Correct.


      THE COURT: And you had an opportunity to review those?


      [DEFENSE COUNSEL]: I did. The only, the only -- I’ve had an opportunity

      to review Destiny Febres. And actually I just wasn’t anticipating that they

      were going to testify because they weren’t on the list.


             And I believe during their interviews they talk a lot about different

      things that I don’t believe to be admissible evidence. It’s, there’s certain

      testimony they can certainly testify but there’s a lot of stuff that they can’t

      and that’s my concern.


      THE COURT: Yeah, and that’s something I guess, if you had discovery and

      you had an opportunity to know this is what their testimony is going to be --

      you know, not knowing what they’re going to say on the stand, I’m going to

      make a ruling on whether or not it’s hearsay or not and if it’s admissible.




Case No. 20 MA 0099
                                                                                         – 13 –


       [DEFENSE COUNSEL]: And I understand that, Your Honor. And if they

       were permitted to testify I’d object accordingly. I’m objecting to them being

       able to testify at all. I just want to go on the record.


       THE COURT: Okay. Well, at this point I’m going to overrule you on that

       motion.


       [DEFENSE COUNSEL]: Okay.


       THE COURT: And again, I’ll give you the opportunity to make the proper

       objections if they do in fact take the stand and testify.


       [DEFENSE COUNSEL]: Okay. Fair enough.


(8/17/20 Tr., pp. 28-32.)

       {¶22} Pursuant to Crim.R. 16(L)(1), a trial court has the discretion to fashion a

remedy when a party fails to comply with discovery:


       If at any time during the course of the proceedings it is brought to the

       attention of the court that a party has failed to comply with this rule or with

       an order issued pursuant to this rule, the court may order such party to

       permit the discovery or inspection, grant a continuance, or prohibit the party

       from introducing in evidence the material not disclosed, or it may make such

       other order as it deems just under the circumstances.


Crim.R. 16(L)(1).




Case No. 20 MA 0099
                                                                                       – 14 –


       {¶23} Defense counsel did not request a continuance in order to prepare for these

witnesses. His sole request was for the trial court to exclude these witnesses. While the

trial court refused to exclude the witnesses entirely, the court did make certain Appellant’s

counsel had some additional time to prepare, if necessary. After the jury was impaneled

and the parties presented opening statements, defense counsel renewed his objection

regarding these witnesses and the following exchange occurred outside of the presence

of the jury:


       [DEFENSE COUNSEL]: Also, one more thing so we don’t have to do it

       tomorrow. I’m going to again renew my objections to the testimony of

       Destiny Febres, Catherine Daniels and Indonesia Torres.


       THE COURT: Okay. My main concern with regard to that objection initially

       was, did you -- or were you aware of those statements, was that provided

       to you in discovery. And my understanding was that that information was

       provided to you in discovery. And I don’t see how I can rule on this issue at

       this point because I don’t know what they have to say. I mean, and I know

       your concern was hearsay.


       [DEFENSE COUNSEL]: Well, so yes, Your Honor, that’s one path I was

       concerned with. But I’m concerned also that I received the witness list with

       those witnesses on the morning of trial. So that would be the basis of the

       renewal. I did not have leads on any of them. And while there was a

       transcript of Catherine Daniels and Destiny Febres there was no transcript

       of Indonesia Torres.



Case No. 20 MA 0099
                                                                                     – 15 –


      THE COURT: Okay. Do you want an opportunity to be able to speak with

      that witness?


      [DEFENSE COUNSEL]: Well, I just want to be able to be adequately

      prepared to cross examine them.


      THE COURT: Okay.


      [DEFENSE COUNSEL]: Now, it’s my understanding today that the state

      may not be putting these three witnesses on. But it was my -- going to trial

      this morning I was under the impression that those three witnesses weren’t

      testifying today.


      THE COURT: State, what do you have to say?


      [PROSECUTOR]:        Your Honor, as the state mentioned yesterday in

      response to his objection, the state did provide copies of interviews.

      Copies, when I say copies I mean on disk, audio video interviews where

      each of these witness [sic] gave very material and pertinent information to

      add to the case. I think that obviously when [defense counsel] reviews

      those tapes, to say these people are very likely, almost impossible to say

      not to put those individuals on.


             He’s had that, those pieces of evidence, which really is important

      evidence, since the outset of this trial. So he’s had adequate notice that

      these witnesses would be testifying. With regard to his, he wanted to see




Case No. 20 MA 0099
                                                                                       – 16 –


      a copy of the transcript of Indonesia Torres’ statement, that part is true.

      However, he did have a full statement on disk prior to this.


             I would also add additionally I don’t think today we’d get to any of --

      and just the way the trial is progressing, I can’t imagine we’d get to any of

      these individuals today. So I think [defense counsel] would have adequate

      time to look over the transcript of Ms. Torres.


      THE COURT: Okay. I want to be fair to both parties. If they were provided

      in discovery then I think there was notice that you actually had them,

      [defense counsel]. If you need additional time to prepare or cross examine

      any of them, you know, I would, I would ask the prosecutor not to put them

      on. And give you enough time prior to putting them on the stand to, you

      know, review their testimony and get ready for it.


             So if you’re saying that you’re not going to put them on the stand

      today, --


      [PROSECUTOR]: I don’t believe we’ll get to them today.


      THE COURT: Well, I’m going to ask you not to get to them today so that if

      [defense counsel] needs time to, you know, review their statements, you

      know, this evening to be able to do that. Is that adequate?


      [DEFENSE COUNSEL]: (Nods head.)




Case No. 20 MA 0099
                                                                                         – 17 –


           THE COURT: In essence I’m overruling your motion with the provision that

           the state not put them on the stand today until you’ve had adequate

           opportunity to review, you know, their statements prior to their testimony.


(8/17/20 Tr., pp. 420-424.)

           {¶24} Hence, while the record shows the state did not comply with Crim.R. 16

because it failed to timely include the witnesses in question on the witness list, it was

apparent Appellant’s counsel had obtained all available discovery regarding the

witnesses and the trial court fashioned a remedy for the state’s late notice by ensuring

that defense counsel had adequate time to review this discovery and prepare for cross-

examination. By ordering the state hold the witnesses until the following day, the trial

court effectively granted a continuance in order to provide defense counsel with additional

time to prepare. State v. Shuba, 7th Dist. Mahoning Nos. 09 MA 185, 09 MA 186, 2011-

Ohio-5135, ¶ 28, citing Lakewood v. Papadelis, 32 Ohio St.3d 1, 511 N.E.2d 1138 (1987).

Counsel admitted that he had reviewed the witnesses’ likely testimony and the main thrust

of his objection and request for their exclusion was that counsel believed much of what

they might say was hearsay. This presumption was speculative and premature, however,

as the trial court indicated. Again, the record reflects that Appellant’s counsel was in

possession of all relevant discovery as to the witnesses, but had not expected they would

offer testimony. The trial court essentially granted counsel time for preparation. The

record reflects that the trial court did not abuse its discretion in allowing the witnesses to

testify.

           {¶25} Appellant’s second assignment is without merit and is overruled.

                               ASSIGNMENT OF ERROR NO. 3



Case No. 20 MA 0099
                                                                                         – 18 –


       Each of the convictions was against the manifest weight of the evidence as

       none of the state's witnesses could be believed as they were each admitted

       liars, and each received considerable consideration from the state fore [sic]

       their testimony.


       {¶26} Appellant contends the verdict is against the manifest weight of the

evidence, stating “the state’s entire case was based on the testimony of three snitches.”

(Appellant’s Brf., p. 10.)

       {¶27} Weight of the evidence focuses on “the inclination of the greater amount of

credible evidence, offered in a trial, to support one side of the issue rather than the other.”

(Emphasis deleted.) Thompkins, 78 Ohio St.3d 380, 387 678 N.E.2d 541 (1997). A

review of the manifest weight of the evidence focuses on the state's burden of persuasion

and the believability of the evidence presented. State v. Merritt, 7th Dist. Jefferson No.

09 JE 26, 2011-Ohio-1468, ¶ 34.         A reviewing court “weighs the evidence and all

reasonable inferences, considers the credibility of witnesses and determines whether in

resolving conflicts in the evidence, the jury clearly lost its way and created such

a manifest miscarriage of justice that the conviction must be reversed and a new trial

ordered.” Thompkins at 387, quoting State v. Martin, 20 Ohio App.3d 172, 175, 484

N.E.2d 717 (1st Dist.1983).

       {¶28} A reversal under a manifest weight review in a criminal matter should be

granted only “in the exceptional case in which the evidence weighs heavily against the

conviction.” State v. Andric, 7th Dist. Columbiana No. 06 CO 28, 2007-Ohio-6701, ¶ 19,

citing Martin at 175. Determinations regarding witness credibility, conflicts in testimony,

and the weight to give the evidence “are primarily for the trier of the facts.” State v. Hunter,



Case No. 20 MA 0099
                                                                                      – 19 –


131 Ohio St.3d 67, 2011-Ohio-6524, 960 N.E.2d 995, ¶ 118, quoting State v. DeHass, 10

Ohio St.2d 230, 227 N.E.2d 212 (1967), paragraph one of the syllabus. The trier of fact

is in the best position to weigh all evidence and judge the witnesses’ credibility by

observing their gestures, voice inflections, and demeanor.          Seasons Coal Co. v.

Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984). When presented with two

fairly reasonable perspectives regarding the evidence or with two conflicting versions of

events, neither of which can be ruled out as unbelievable, we will not choose which one

is more credible.    State v. Gore, 131 Ohio App.3d 197, 201, 722 N.E.2d 125 (7th

Dist.1999).

       {¶29} The state presented testimony from multiple witnesses during its case-in-

chief and it is not entirely clear to which three witnesses Appellant is referring. Appellant

argues that other than the three witnesses he calls “snitches,” the only other evidence

offered by the state was surveillance footage that was “too grainy for anyone, other than

the snitches, to identify.” (Appellant’s Brf., p. 10.) A review of the record reveals this is

an inaccurate characterization of the evidence offered by the state, at best.

       {¶30} The state presented the testimony of Nivea Ramos, Crystal Hernandez’s

mother, who testified that Crystal was residing in the apartment with Smith and their two

year old son on the night she was shot. Next, the state presented the testimony of Patrick

Dyce, who testified that he was the owner of a Kia Soul that had been parked in his

driveway in Campbell, Ohio about one month prior to the incident. He testified that his

fiancée saw it in the driveway around midnight when she took the dog out. When Dyce

again took the dog out around 3:00 a.m., the car was gone. He filed a police report with

the Campbell Police Department and was notified about a month later by the Youngstown




Case No. 20 MA 0099
                                                                                      – 20 –


Police Department that the car had been recovered, riddled with bullets. He testified that

he had never given Appellant or anyone other than his fiancée permission to drive the

car. Next, the state presented the testimony of Officer Luis Villaplana of the Youngstown

Police Department. The officer testified that Dyce’s vehicle had been used in a homicide

and had been left at the intersection of Rosewood and Willow Avenues in Youngstown.

Officer Villaplana testified that he responded to this area and, after no one arrived to

recover the vehicle, he had it towed. He identified the vehicle at the Youngstown address

from a photograph of Dyce’s vehicle submitted into evidence by the state.

       {¶31} Martize Daniels next testified that on the night of the incident he was

residing with his mother in an apartment in Rockford Village. He testified that he was

interviewed by Detective Rick Spotleson of the Youngstown Police Department. While

he told Detective Spotleson that on the night of the incident he got shot in the leg

somewhere on the south side of Youngstown, he admitted on the stand that he had lied

to the detective. Eventually, he had changed his story and told Detective Spotleson that

he had been shot while at the gas station where the shootout with Smith and Appellant

had occurred. The state presented a surveillance tape of the incident at the gas station.

Daniels identified the car driven by Smith and identified Appellant as the driver of the

stolen Kia. Daniels testified that he, Appellant, and other co-defendants decided to follow

Smith out of the gas station parking lot. Appellant had a gun in the car at that time. He

testified they drove to the Victory Estates apartments after leaving the gas station and

that Appellant fired his gun out of the driver’s side window at Smith. (8/17/20 Tr., p. 465.)

He testified that Appellant was the only shooter at that time. Afterward, they returned to

his mother’s apartment around 2:00 a.m. and a short time later gunfire was heard and the




Case No. 20 MA 0099
                                                                                      – 21 –


residence was shot multiple times. He saw a car that he knew was Smith’s driving away

from the scene. He testified the group then returned to the gas station at around 5:00

a.m.   The surveillance footage was played, showing the shootout that occurred at the

gas station where Daniels was shot in the leg. Daniels identified Appellant in the driver’s

seat of the Kia holding a gun and firing during the shootout. He testified that after he was

shot, the group drove back to his mother’s apartment and he called his girlfriend to take

him to the hospital for treatment of his gunshot wound. (8/17/20 Tr., p. 482.) He testified

that after he returned to the apartment on release from the hospital, hours later, the group

had reassembled.      There were multiple guns present, mostly handguns, with the

exception of an AK-47 that Appellant was holding. The group discussed retaliation

against Smith for Daniels’ injury. He testified that shortly thereafter, the group got in the

Kia and drove away. He remained at the apartment because of his gunshot injury. He

testified that the group received a call that Crystal Hernandez had been killed during the

retaliation and that they watched the coverage of the incident on the local news.

       {¶32} Daniels acknowledged that he had changed his story about his shooting

from the story he originally told Detective Spotleson. He acknowledged that he had

signed a plea agreement with the state, which involved the dismissal of some of the

charges on which he was indicted in exchange for providing his testimony. On cross-

examination, Daniels again admitted that he had changed his story about the incident

from the one he originally told Detective Spotleson during his initial interview at the

hospital. He also acknowledged that he had been given multiple medications, including

Tramadol for pain, while at the hospital and had been under its influence when he returned

to his mother’s home and witnessed Appellant holding the AK-47. He also acknowledged




Case No. 20 MA 0099
                                                                                      – 22 –


that after arriving home from the hospital he spent a great deal of time upstairs in bed,

away from the others in the group. He testified that he had a criminal history of improperly

handling a firearm and again acknowledged that he had been charged with aggravated

murder for his part in this incident but had pleaded guilty to a charge of felonious assault

in exchange for his testimony.

       {¶33} Officer Martin Stachowicz testified that he was one of the responding

officers at the scene of the shooting on the morning of the incident. He testified that he

arrived on the scene and found the victim, later identified as Crystal Hernandez, lying

deceased on the floor with her young son sleeping on top of her. He testified that he

secured the scene and awaited the arrival of investigating personnel.

       {¶34} Officer Greg Miller also testified for the state. He was assigned to the crime

lab and was responsible for collecting evidence from the scene on the morning of the

incident. He took photos of shell casings found outside in the parking lot as well as those

found inside of the apartment. He took various other photos of the scene and testified as

to photographs submitted into evidence by the state, including as to where spent casings

were located and what type of casings they were. He testified as to the location of the

Tulammo 7.62 by 39 casings, stating that there were a total of eighteen at the scene,

including around the victim. He testified that this type of casing could come only from a

high-powered rifle and not from a handgun. (8/17/20 Tr., p. 594.) He testified that the

casings were collected and bagged separately to preserve any DNA evidence. DNA

samples were taken from Appellant, Daniels, and McGee. He testified about receiving

several pieces of bullet fragments that were recovered from the victim’s body, which he

packaged and sent to the Bureau of Criminal Investigation (“BCI”) for analysis.




Case No. 20 MA 0099
                                                                                      – 23 –


       {¶35} The next witness to testify was Kelsey Simon, an investigator with the

Mahoning County Coroner’s office. She testified regarding the bullet hole injuries in the

head of the deceased and regarding the casing fragments that were recovered from the

body. She took photographs of the wound and the fragments and forwarded them to BCI

for ballistics analysis.

       {¶36} Indonesia Torres then testified. She was at McGee’s home when Appellant

and the rest of the group arrived to convince McGee to join them in looking for Smith.

She said while the group was there they were carrying various guns including an AK-47

and that when the group left McGee’s home, Appellant was carrying the AK-47. (8/17/20

Tr., p. 694.) She watched the group drive away. Appellant was driving a gray Kia. McGee

was driving his white Kia. She said the group returned sometime later. The following

morning, she heard Appellant arguing with the others about who shot first during the

incident. On cross-examination, Torres was asked about certain discrepancies in her

initial statement to Detective Spotleson. Specifically, defense counsel asked why she

never mentioned seeing the group with guns or that they left McGee’s home in two cars,

with Appellant driving the gray Kia, during her initial interview with Detective Spotleson.

She said that she thought she had.

       {¶37} Catherine Daniels, Martize Daniels’ mother, was next to testify.           She

testified that her house was shot at during the incident. She testified about her son getting

shot in the leg and that she heard the group arguing in her home about going after Smith

after her son got shot.

       {¶38} Burton McGee testified next. He testified that when the group initially went

to the gas station on the day of the incident, Appellant was driving the group in the gray




Case No. 20 MA 0099
                                                                                       – 24 –


Kia. When the group spotted Smith and began following him, Daniels shot at Smith’s car

from the front passenger seat of the Kia until his gun jammed. He did not recall that

anyone else in the car had a gun at that time. He testified that after the group returned

to Daniels’ home, gun shots were fired at the house. He noticed that Appellant had an

AK-47 in his possession at that time. He went home after that, but later the group came

to his residence in the gray Kia to urge him to go back to the gas station to look for Smith.

McGee got in his car, with a few members of the group joining him. After a brief stop at

the gas station, the group traveled in the two cars to the Victory Estates apartments. They

drove past, turned around, and went past again before leaving their cars and walking to

Smith’s apartment. He testified that Appellant was carrying the AK-47 and others had

handguns. When the group got to Smith’s residence, they stood in the parking lot and

began firing at the residence and at Smith’s car, which was parked in the lot, before

running back to the two cars. A surveillance video was played for the jury. McGee

identified Appellant on the video as the individual carrying the AK-47 while the group ran

back to the cars. The group returned to Daniels’ home before going to their own homes.

       {¶39} On cross-examination McGee testified that he had a “beef” with Smith

because he thought Smith was not loyal to the group. Defense counsel asked about the

discrepancy in his testimony from his interview with Detective Spotleson, specifically

about whether Appellant had fired a gun during the initial shootout at the gas station. He

testified that Appellant had not argued with Smith, but Appellant did not like him. McGee

testified he had a firearm in his possession during the incident but did not fire it when they

were outside of Smith’s apartment.




Case No. 20 MA 0099
                                                                                        – 25 –


       {¶40} The next witness to testify was James Winston, Director of Security

Operations for the Youngstown Metropolitan Housing Authority (YMHA). He testified that

Victory Estates, where the incident occurred, was a YMHA property. He authenticated

the surveillance footage of the incident at Victory Estates. He pointed out the gray Kia

driven by Appellant as well as McGee’s white Kia on the footage.

       {¶41} William Santiago testified next. At the end of January of 2019, he was an

inmate at the Mahoning County Jail. He knew Crystal Hernandez because Smith was his

cousin. He testified that while at the jail he had a conversation with Appellant, who was

also an inmate at that time. He testified that someone else asked Appellant why he was

there and Appellant said it was “for a burglary or robbery or something like that.” (8/17/20

Tr., p. 857.) Santiago testified that someone else came up and “put [Appellant] on blasts

about him being in there for the murder of Crystal. And you know [Appellant] denied it

but he ended up coming out and saying that it was him.” (8/17/20 Tr., pp. 857-858).

Santiago described Appellant telling him about firing the AK-47:


       He still had the excitement in his face of shooting the gun. * * * Oh, he was

       describing how he was shooting the gun. He made a motion with his hands

       as if it was still on the side and as if he was walking up. * * * He was just

       like, he was just like he was still shooting. He was excited like he was still

       shooting. * * * No, he was not shooting a pistol, or demonstrating shooting

       a pistol.


(8/17/20 Tr., pp. 859-860.) Santiago told Appellant that Smith was his cousin and related

Appellant’s response: “* * * he told me that my cousin was a dead man.” (8/17/20 Tr., p.




Case No. 20 MA 0099
                                                                                       – 26 –


861.) Santiago spent approximately two days in the same jail pod with Appellant before

he was sent to prison. After identifying Appellant in the courtroom, Santiago testified that

he did not receive any kind of relief from his prison sentence in exchange for his

testimony.

       {¶42} The next witness to testify for the state was Julie Altizer, a forensic scientist

with BCI, DNA and biology section. She testified as an expert witness about the forensic

report she generated regarding the incident.          She was responsible for doing a

comparative analysis of the DNA samples obtained from Appellant and his co-defendants

with the DNA samples obtained from the scene, including the vehicles used during the

shooting. She testified that Appellant’s DNA was included as a possible match for DNA

evidence recovered from the steering wheel of the gray Kia.

       {¶43} Kevin Belcik, forensic scientist with the BCI, Firearms Toolmarks Unit, also

testified as an expert witness. Belcik testified that he was tasked with looking at the shell

casing evidence from the incident to determine how many guns had been used and which

guns had been fired. He was not given any firearms to test fire, but had to conduct a

“general microscopic comparison” to determine which fired cartridge cases matched up

with each fired bullet component. Belcik testified that there were a number of shell

casings found at the scene that were consistent with casings from a pistol. (8/17/20 Tr.,

p. 942.) He also testified that testing of the bullet fragment recovered from the victim’s

body revealed it was consistent with a 30-nominal caliber, which includes a 7.62 by 39 or

casing from an AK-47 type of gun, and was not consistent with a casing from a handgun.

(8/17/20 Tr., p. 948.)




Case No. 20 MA 0099
                                                                                    – 27 –


       {¶44} Joquaun Blair testified next. He was in the car with Appellant and Daniels

when they decided to follow Smith from the gas station. He testified that after they

followed Smith’s car, Daniels fired at Smith first, and then Appellant shot at Smith.

(8/17/20 Tr., pp. 970-971). After Daniels’ residence was shot at, Blair was in Appellant’s

car when the group returned to the gas station where the shootout which resulted in

Daniels’ injury occurred a short time later. Blair testified that the group returned to

Daniels’ house while Daniels was being treated at the hospital for his gunshot wound.

The group decided to go to Smith’s residence to “[s]hoot up his car and stuff.” (8/17/20

Tr., p. 992). He testified that another co-defendant brought two handguns and an AK-47.

Blair said he took the .45 caliber handgun, one co-defendant took a Glock handgun,

another took a 9 mm handgun, and Appellant took the AK-47. (8/17/20 Tr., pp. 993-994).

Blair was in the front passenger seat, Appellant was driving, and one other co-defendant

was in the backseat. He testified that the group shot at Smith’s residence and car before

fleeing back into their cars. He saw Appellant coming back to the car carrying the AK-47.

(8/17/20 Tr., p. 1001.)

       {¶45} The last witness to testify for the state was Detective Rick Spotleson. He

testified that Hernandez was killed by a single gunshot wound to the back of the head.

He had interviewed a large number of suspects involved in the incident as well as several

witnesses. During his testimony, the surveillance footage from the gas station and from

the Victory Estates apartments were again played and Detective Spotleson identified

Appellant and other co-defendants in the footage. He testified that he had interviewed

Appellant, who admitted his involvement in the shootout at the gas station but denied

being involved in the shooting at Smith’s apartment.




Case No. 20 MA 0099
                                                                                     – 28 –


       {¶46} At the end of the state’s case, the defense rested without calling any

witnesses.

       {¶47} After reviewing the record, we conclude that Appellant’s convictions were

not against the manifest weight of the evidence. Although Appellant contends the state’s

entire case relied on a “grainy” surveillance video and witnesses who were “snitches,” this

is simply not borne out by the record before us. The state presented multiple witnesses

who testified that Appellant possessed a firearm, specifically an AK-47, prior to the

incident and that he had that firearm with him throughout all of the events that transpired

that evening and into the early morning hours.         This involved multiple steps and

encounters that escalated tensions and resulted in the death of Crystal Hernandez. The

state also presented testimony of the BCI experts who performed tests of the DNA and

bullet casings recovered from the scene. The testimony placed Appellant in the driver’s

seat of the grey Kia seen on the surveillance footage at both the gas station and the

Victory Estates apartments. The ballistics expert’s testimony identified a bullet fragment

found in the victim’s body and testified that it could not have come from a handgun.

Multiple witnesses testified that only Appellant had the AK-47 in his possession and that

Appellant was seen carrying this weapon before and after the incident and firing the AK-

47 during the incident. Finally, there was testimony from several witnesses that Appellant

boasted that he fired the AK-47 during the incident that killed Hernandez.

       {¶48} Appellant’s third assignment of error is without merit and is overruled.

                           ASSIGNMENT OF ERROR NO. 4


       The trial court committed plain error when it did not merge various

       sentences.



Case No. 20 MA 0099
                                                                                      – 29 –


       {¶49} In his fourth assignment of error Appellant contends his convictions for

felonious assault, improper handling of a firearm in a motor vehicle, having weapons

under a disability, murder, and improperly discharging a firearm into a habitation are allied

offenses of similar import and should have merged for sentencing.

       {¶50} R.C. 2941.25 codifies the constitutional double jeopardy protection against

multiple punishments for the same offense. See State v. Ruff, 143 Ohio St.3d 114, 2015-

Ohio-995, 34 N.E.3d 892, ¶ 10, 12. R.C. 2941.25 provides:


       (A) Where the same conduct by defendant can be construed to constitute

       two or more allied offenses of similar import, the indictment or information

       may contain counts for all such offenses, but the defendant may be

       convicted of only one.


       (B) Where the defendant's conduct constitutes two or more offenses of

       dissimilar import, or where his conduct results in two or more offenses of

       the same or similar kind committed separately or with a separate animus as

       to each, the indictment or information may contain counts for all such

       offenses, and the defendant may be convicted of all of them.


       {¶51} Appellant acknowledges that the issue of allied offenses was not raised to

the trial court. Crim.R. 52(B) affords an appellate court discretion to correct plain errors

that affect a substantial right despite the accused’s failure to bring the errors to the

attention of the trial court.   However, the accused bears the burden of proof to

demonstrate plain error on the record. State v. Quarterman, 140 Ohio St.3d 464, 2014-

Ohio-4034, 19 N.E.3d 900, ¶ 15. Thus, Appellant must show an error, or deviation from



Case No. 20 MA 0099
                                                                                      – 30 –


a legal rule that constitutes an “obvious defect” in the trial proceedings. State v. Barnes,

94 Ohio St.3d 21, 27, 759 N.E.2d 1240 (2002). Even if the error is obvious, however, it

must have affected a defendant’s substantial rights. Id. Substantial rights are defined to

mean that the trial court’s error must have affected the outcome of the trial. Barnes, at p.

27. The accused must demonstrate a reasonable probability that the error resulted in

prejudice. State v. Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, 38 N.E.3d 860, ¶ 22.

In order for Appellant to prevail in his argument that plain error occurred and that the

offenses at issue were of similar import and subject to merger, Appellant must

demonstrate a reasonable probability that the offenses were committed with the same

conduct and the same animus, resulting in a prejudicial effect on the outcome of the trial.

       {¶52} In Ruff, the Ohio Supreme Court announced a fact-specific analysis that

considers the defendant’s conduct, the animus, and its import in making a determination

as to whether offenses are allied offenses of similar import and subject to merger. Ruff,

¶ 25. The test set forth in Ruff asks three questions: (1) whether the offenses are

dissimilar in import and significance, i.e., each offense caused a separate and identifiable

harm; (2) whether the offenses were separately committed; and (3) whether the offenses

were committed with separate animus or motivation. Id. If the resulting answers to any

of these three questions is yes, then the offenses do not merge.           The Ruff court

acknowledged that results will vary on a case-by-case basis because of the very fact-

specific nature of the test. Id. at ¶ 32.

       {¶53} Appellant first claims that the offenses of felonious assault, improper

handling, and having a weapon while under disability should all have merged for




Case No. 20 MA 0099
                                                                                     – 31 –


sentencing purposes because all three charges were the result of Appellant pursuing and

shooting at Smith at 1:30 a.m. on January 24, 2019.

      {¶54} Appellant was charged with having weapons while under disability pursuant

to R.C. 2923.13(A)(2), which provides:


      (A) Unless relieved from disability under operation of law or legal process,

      no person shall knowingly acquire, have, carry, or use any firearm or

      dangerous ordnance, if any of the following apply:


      ***


      (2) The person is under indictment for or has been convicted of any felony

      offense of violence or has been adjudicated a delinquent child for the

      commission of an offense that, if committed by an adult, would have been

      a felony offense of violence.


      {¶55} Appellant was also charged with felonious assault pursuant to R.C.

2903.11(A)(2):


      (A) No person shall knowingly do either of the following:


      ***


      (2) Cause or attempt to cause physical harm to another or to another's

      unborn by means of a deadly weapon or dangerous ordnance.




Case No. 20 MA 0099
                                                                                     – 32 –


       {¶56} Additionally, Appellant was charged with improperly handling firearms in a

motor vehicle, pursuant to R.C. 2923.16(B), mandating that:


       (B) No person shall knowingly transport or have a loaded firearm in a motor

       vehicle in such a manner that the firearm is accessible to the operator or

       any passenger without leaving the vehicle.


       {¶57} Appellant argues that all three charges relate only to his pursuit of and

shooting at Smith. In order to show the animus for having a weapon while under disability

the state is required to show a defendant made a conscious choice to possess a weapon;

which necessitates the offender making the choice to first possess the weapon, prior to

committing other crimes. State v. Cowan, 8th Dist. Cuyahoga No. 97877, 2012-Ohio-

5723, ¶ 39. It is unlikely that this offense could possibly merge with other offenses for

sentencing when it is a condition precedent to using the weapon to commit the other

crimes for which Appellant was charged. “The fact that [the defendant] then used the

weapons to commit the other crimes does not absolve [the defendant] of the criminal

liability that arises solely from his decision to illegally possess the weapons.” State v.

Scott, 8th Dist. Cuyahoga Nos. 106451, 106474, 2018-Ohio-3791, ¶ 36, quoting Cowan

at ¶ 39.

       {¶58} The evidence in the record reveals that Appellant was seen in possession

of the AK-47 at Daniels’ home after the shootout occurred at the gas station. The state

also presented evidence that Appellant admitted he fired the weapon into Smith’s

apartment during the incident which led to Hernandez’s death. This evidence shows

Appellant was in possession of the firearm prior to both the pursuit of and shooting at




Case No. 20 MA 0099
                                                                                     – 33 –


Smith and the gunfire directed into the habitation causing Hernandez’s death. The

offense of having a weapon while under disability requires only a conscious choice to

acquire and possess a weapon which, under the facts of this case, occurred prior to the

incident. Appellant offered no evidence that he obtained the AK-47 at the same moment

he committed his other crimes and for the sole purpose of pursuing and shooting Smith.

       {¶59} As noted above, Appellant was already in possession of a weapon prior to

the conduct which led to the felonious assault and improper handling convictions. The

conviction for felonious assault is based on Appellant’s act of shooting at Smith out of the

driver’s side window during the encounter at the gas station. Appellant’s conviction for

improper handling of firearms in a motor vehicle stems from incidents which occurred

both before and after the felonious assault on Smith at the gas station, and arise from

incidents which occurred before and after the shooting of Hernandez in her home. This

record reflects the offenses of felonious assault, improperly handling firearms in a motor

vehicle, and having a weapon while under disability were committed separately and, thus,

cannot be merged for sentencing.

       {¶60} Appellant also urges this Court to recognize plain error for the trial court’s

failure to merge murder and improperly discharging a firearm at or into a habitation.

       {¶61} “[A] defendant’s conduct that constitutes two or more offenses against a

single victim can support multiple convictions if the harm that results from each offense

is separate and identifiable from the harm of the other offense.” Ruff at ¶ 26.

       {¶62} The evidence at trial showed that Smith was inside the apartment he shared

with Hernandez and their two-year-old son when Appellant and his co-defendants opened

fire on their residence. When Appellant and his group returned to Daniels’ home after the




Case No. 20 MA 0099
                                                                                     – 34 –


incident, Appellant boasted that he had fired the AK-47 into the home. Days later, while

in jail, he also told Santiago that he shot the AK-47 into the apartment, resulting in

Hernandez’s death.

       {¶63} This record reflects that the offenses of murder and discharging a firearm

into a habitation clearly caused a “separate, identifiable harm.” Ruff, ¶ 25. While the

shooting was directed at Smith, the shots fired by Appellant endangered every person

inside the home, including Hernandez and her two-year-old child, thereby creating

additional harm to additional victims which was distinct from the intended harm to Smith.

No plain error was committed by failing to merge these offenses.

       {¶64} Appellant’s fourth assignment of error is without merit is overruled.

       {¶65} Based on the foregoing, Appellant’s assignments of error are without merit

and the judgment of the trial court is affirmed.


Robb, J., concurs.

D’Apolito, J., concurs.




Case No. 20 MA 0099
[Cite as State v. Rhodes, 2022-Ohio-2337.]




        For the reasons stated in the Opinion rendered herein, the assignments of error

are overruled and it is the final judgment and order of this Court that the judgment of the

Court of Common Pleas of Mahoning County, Ohio, is affirmed. Costs waived.

        A certified copy of this opinion and judgment entry shall constitute the mandate in

this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a

certified copy be sent by the clerk to the trial court to carry this judgment into execution.




JUDGE CHERYL L. WAITE


JUDGE CAROL ANN ROBB


JUDGE DAVID A. D’APOLITO




                                        NOTICE TO COUNSEL

        This document constitutes a final judgment entry.